Citation Nr: 0621180	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-35 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an apportionment or a special apportionment of 
the veteran's VA compensation benefits for the veteran's ex-
spouse.


REPRESENTATION

Appellant represented by: unrepresented 
Veteran represented by:  Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to April 
1945.  The appellant is the veteran's ex-spouse.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
March 2004 RO decision.


FINDINGS OF FACT

1.  The veteran is currently receiving VA compensation 
benefits.

2.  The veteran and the appellant were married from 1939 
until 1988, when a divorce judgment was entered.


CONCLUSION OF LAW

The criteria for apportionment of the veteran's VA 
compensation benefits to the appellant have not been met.  
38 U.S.C.A. §§ 101(31), 5307 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.205, 3.450, 3.451, 3.452, 3.458 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

As discussed below, the outcome of this case depends on the 
law, not the facts.  Where the law, not the evidence, is 
dispositive, the described notice provisions under 38 
U.S.C.A. §§ 5103 & 5107 do not apply.  See Mason v. Principi, 
16 Vet. App. 129, 131-32 (2002).
 
Nevertheless, VA has effectively complied with the notice 
provisions.  Here, the RO sent correspondence in June 2004.  
This document discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the appellant 
prior to the last adjudication here (an October 2004 
statement of the case).  

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to 
additional, unobtained, relevant evidence.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.

A veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  

The first type is a "general" apportionment, which may be 
paid under the circumstances set forth in 38 C.F.R. § 3.450.  
More specifically, all or any part of the compensation 
payable on account of any veteran may be apportioned if the 
veteran is not residing with his spouse and the veteran is 
not reasonably discharging his responsibility for the 
spouse's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
spouse on the basis of the facts of the individual case as 
long as it does not cause undue hardship to the other persons 
in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a "general" apportionment, but special 
circumstances exist which warrant giving "dependents" 
additional support.  See, e. g., Vet. Reg. No. 6(c), 
Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 
(June 1934).

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse, in 
relevant part.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.451.  

A "spouse" is a person of the opposite sex who is a wife or 
husband.  38 U.S.C.A. § 101(31).  A "wife" is a person 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) (2005) and 38 C.F.R. § 3.50(a).  Under 38 
C.F.R. § 3.1(j), a "marriage" is a marriage valid under the 
law of the place where the parties resided at the time of 
marriage or the law of the place where the parties resided 
when the rights to benefits accrued.  See also 38 C.F.R. 
§ 3.205.

In this case, the claims folder includes a copy of a judgment 
of divorce from the Chancery Court of Marion County, 
Mississippi, that granted the appellant a "divorce 
absolute" from the veteran in September 1988.  The appellant 
has stated that the divorce was in 1987, but the divorce 
judgment is controlling here.

The appellant has referred to certain payments from the 
Social Security Administration (SSA) from the veteran's SSA 
account.  However, VA is bound by the definitions described 
above, not by any payments from the SSA.  

The appellant also stated that the veteran did not pay her a 
share of his VA benefits ($79 per month) while they were 
married but when he was not supporting her.  But even in 
those circumstances, an apportionment can still only be paid 
to a veteran's spouse.  Here, the appellant and the veteran 
have been divorced since 1988.

This is a case where the law is dispositive.  Apportionment 
of a veteran's VA compensation benefits is payable only to 
certain dependents, such as a spouse.  Therefore, the Board 
must deny the appeal.  Since the disposition of this claim is 
based on the law, and not the facts of the case, the Board 
denies the claim based on a lack of entitlement under the 
law.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

The appellant is not the veteran's spouse, as required under 
the relevant provisions governing apportionments of a 
veteran's VA compensation benefits.  Therefore, the Board 
finds that entitlement to an apportionment or a special 
apportionment of the veteran's VA compensation benefits for 
the veteran's ex-spouse must be denied.


ORDER

Entitlement to an apportionment or a special apportionment of 
the veteran's VA compensation benefits for the veteran's ex-
spouse is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


